Title: To George Washington from R., 15 January 1787
From: R.
To: Washington, George



[c.15 January 1787]

Your Character, Sir, is beyond the reach of applause. Nothing that is mortal can add to it. To engage again would bring you back to a Man. You think as I do as far as your Modesty will permit, I know you do. I love & reverence you, therefore have a Right to your Pardon for this apparently impertinent Card. No Creature living but ourselves shall ever know it was written. I am, without flattery, your adorer.

⟨R.⟩

